Citation Nr: 1709761	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  16-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel







INTRODUCTION

The appellant served on active duty in the Marine Corps from October 1959 to November 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for PTSD.

The appellant timely filed a Notice of Disagreement (NOD) in January 2014.  A Statement of the Case (SOC) was issued by a Decision Review Officer (DRO) in November 2015.  The appellant timely filed a VA Form 9 in January 2016.  The appeal was certified to the Board in May 2016.

The appellant withdrew his request for a Travel Board hearing in May 2016.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

The requirements for establishing an in-service stressor are delineated in 38 C.F.R. § 3.304(f)(1)-(5).  In pertinent part, the regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the record reflects that the appellant has reported multiple in-service stressors, including experiencing rocket and mortar attacks and participating in combat with the enemy in Vietnam.  In October 2013, a VA psychologist concluded that the appellant's reported stressors were sufficient to support a diagnosis of PTSD.  The appellant's reported stressors are consistent with the circumstances of his Vietnam service.  Thus, absent evidence to the contrary, his lay testimony alone is sufficient to establish the occurrence of these stressors.  The October 2013 VA examiner, however, concluded that despite the appellant's reported stressors, he did not meet the full criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  The examiner further concluded that the appellant did not exhibit any other mental disorder that conformed to DSM-IV criteria.

Since that examination was conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-V.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply).  

As the appellant's claim was first certified for appeal in May 2016, DSM-V applies to his claim.  As noted, the appellant was provided a VA examination in October 2013, in which the examiner used DSM-IV and opined that the appellant did not have a current diagnosis of PTSD or any other mental disorder.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-V, in accordance with current VA regulations.

The Board notes that the RO has made two attempts to obtain information regarding the appellant from Giant Foods.  The RO received an April 2016 letter from CCC Verify, the company that handles Giant Foods' records, stating that verification could not be completed as the social security number provided is not in their system; thus, it has no record of the appellant.  The social security number on the Request for Employment Information in Connection with Claim for Disability Benefits form attached to the April 2016 letter matches the social security number on the appellant's DD-214 and on file with VA.  The appellant is directed that, if he wishes to ensure that any evidence from Giant Foods is reviewed as a part of his claims file, he and his attorney should contact CCC Verify and/or Giant Foods to coordinate any further search for the appellant's records.  The appellant is advised that he is ultimately responsible for providing this evidence if it is relevant to the claim at issue here.  See 38 C.F.R. § 3.159(e).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant, if any.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder identified is causally related to the appellant's active service or any incident therein.  

Diagnoses should be rendered in accordance with DSM-V and a rationale for all opinions expressed must be provided.

2.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his attorney.  After the appellant and his attorney have had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).








